DETAILED ACTION
This office action is in response to the application filed on 09/27/2018.
Claims 1-33 are pending in the application and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to electro-magnetic signals. The “machine-readable medium” of the claims includes embodiments which include only signals per se which do not fall into a statutory category of invention. To overcome this rejection, the claims should be amended to recite a “non-transitory machine-readable medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11-12, 16-18, 23, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (An Experimental Microarchitecture for a Superconducting Quantum Processor) in view of Official Notice.
Regarding claims 1, 12, and 23, Fu discloses a processor comprising: a decoder comprising quantum instruction decode circuitry to decode quantum instructions to generate quantum microoperations (uops) and non-quantum decode circuitry to decode non-quantum instructions to generate non-quantum uops [sections 5, 5.3.1, 5.3.2; Figure 4; the system receives and decodes both quantum and classical instructions to generate microinstructions]; execution circuitry comprising: quantum index generation circuitry to generate quantum index values responsive to execution of one or more of the quantum uops, each quantum index value uniquely identifying a quantum bit (qubit) in a quantum processor [sections 5.1.1, 5.3.2; the system uses codewords, or indices, to identify qubits]; wherein to generate a first quantum index value for a first quantum uop, the quantum index generation circuitry is to read the first quantum index value from a first architectural register identified by the first quantum uop [sections 5.3.2, 7.2; Table 5; the system reads uses architectural registers in a register file to define the codewords that are used to index the qubits].
Fu does not explicitly disclose an address generation unit (AGU) to generate a system memory address responsive to execution of one or more of the non-quantum uops. However, Fu does disclose [Figure 4; Table 5] the use of non-quantum load instructions, and the use of 
Regarding claims 5, 16, and 27, Fu discloses the processor of claim 1 wherein the execution circuitry includes quantum operation circuitry to execute the first quantum uop to generate a first codeword including the first index value [sections 5.3.2, 7.2; Figure 4; Table 5; the system includes quantum operation circuitry].
Regarding claims 6, 17, and 28, Fu discloses the processor of claim 5 further comprising: a classical-quantum (C-Q) interface to couple the execution circuitry to a quantum processor, the C-Q interface comprising digital-to-analog circuitry to generate analog signals to manipulate a current state of one or more qubits of the quantum processor in response to execution of the decoded quantum instructions [section 5; the system includes a quantum-classical interface that converts signals between analog and digital in order to control the quantum architecture], wherein the C-Q interface is to identify the first qubit using the first index value in the first codeword [sections 5.3.2, 7.2; Table 5; the codeword is identified by decoding a quantum instruction into quantum microoperations].
Regarding claims 7, 18, and 29, Fu discloses the processor of claim 6 wherein the digital-to-analog circuitry of the C-Q interface comprises a codeword triggered pulse generation (CTPG) unit to generate one or more analog pulses to control the first qubit in response to receipt of the first codeword [section 5.1; the system uses codeword triggered pulse generation to control the quantum architecture].
Regarding claim 11, Fu discloses the processor of claim 1 further comprising: instruction fetch circuitry to fetch the quantum instructions and non-quantum instructions responsive to .

Allowable Subject Matter
Claims 2-4, 8-10, 13-15, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183